United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                            ______________
                           Nos. 96-3623/3635
                           ________________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeals        from    the    United
States
    v.                              * District Court for the
                                    * District of South Dakota.
John W. Perko, Jr.,                 *
                                    *       [UNPUBLISHED]
            Appellant.              *
                               ___________

                                     Submitted: May 30, 1997
                                            Filed: June 11, 1997
                               ___________

Before WOLLMAN, MAGILL, and MURPHY, Circuit Judges.
                      ___________

PER CURIAM.

    John W. Perko, Jr. appeals the sentences imposed by
the district court1 after he pleaded guilty in separate
proceedings to assault and firearm charges.      Counsel
filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), and was granted leave to withdraw. Perko was
given an opportunity to file a supplemental brief, but
did not do so. We dismiss the appeals, as both of the
written plea agreements contained a waiver of Perko’s



      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
appeal rights,   and our review of the record convinces us
that Perko




                            -2-
knowingly and voluntary waived these rights. See United
States v. His Law, 85 F.3d 379, 379 (8th Cir. 1996) (per
curiam); United States v. Rutan, 956 F.2d 827, 829 (8th
Cir. 1992).

    A true copy.

           Attest:

               CLERK,   U.   S.     COURT   OF   APPEALS,   EIGHTH
CIRCUIT.




                                  -3-